Title: From John Adams to the Comte de Sarsfield, 11 September 1783
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


          My dear Comte Sarsefield,
            Paris Septr. 11th. 1783.
          I have been honoured with your two friendly Letters from Rennes, and altho’ a multiplicity of Affairs have hitherto prevented me from answering them, be assured I have not forgotten you. I am much pleased to find that I have been instrumental of employing your thoughts upon another subject, & I promise myself much Entertainment & Instruction in reading it. I am in no danger of losing the opportunity, because we have late Orders from Congress, which will necessarily postpone my Return to America, until another Year— A Commission is to be sent to me, Mr. Franklin & Mr. Jay to treat of Commerce with Great Britain. This will necessarily take up much time, & altho’ We may be obliged to make a Tour to London, and I may possibly make one to Holland, I expect to pass the most of the Fall and Winter at Paris. This will I hope afford me opportunity to enjoy the good Company in the Rue Pot de Fer, not forgetting the good Cheer, nor the Speculations of the Summer at Rennes.
          With great Respect & Esteem, I have the honor / to be, / my Lord, / your Lordship’s &c
        